--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSIGNMENT AND ACQUISITION AGREEMENT


THIS ASSIGNMENT AND ACQUISITION AGREEMENT made as of November 7, 2013


AMONG:
 
MINERALMEX CORP., a corporation incorporated under the laws of Hong Kong and
having an office at Rm 501, 5/F, 113 Argyle Street, Mongkok, Kowloon, Hong Kong.


("MEX")
 
AND:
 
SWINGPLANE VENTURES, INC., a corporation incorporated under the laws of the
State of Nevada and having an office at 3100 West Ray Road, 2nd Floor, Chandler,
Arizona, 85226
 
 ("Swingplane")
 
WHEREAS:
 
A.
MEX is a party to an acquisition agreement dated October 25, 2013  (the
“Acquisition Agreement”) appended hereto as Schedule A pursuant to which granted
MEX rights to acquire  up to a 100% interest in certain mining concessions in
Mexico more particularly described in Schedule  “A” of the Acquisition Agreement
(the “Property”);
   



B.
MEX wishes to transfer its rights in the Acquisition Agreement to Swingplane in
accordance with Swingplane agreeing to abide by the terms and conditions of the
Acquisition Agreement.

 
NOW THEREFORE in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:
 
SECTION 1. - INTERPRETATION 1.1 Definitions. In this Agreement:



 
(a)
“Shares” means fully paid and non-assessable preferred shares in the capital of
Swingplane, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.




 
(b)
“Dollar(s)” or “$” shall mean currency of the United States.

 
 
 

--------------------------------------------------------------------------------

 
SECTION 2. - REPRESENTATIONS AND WARRANTIES
 
2.1           Swingplane hereby represents and warrants to MEX that:
 

 
(a)
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 

 
(b)
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 

 
(c)
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i)           its notice of articles or articles; or
 
(ii)           any other agreement to which it is a party, subject to Swingplane
receiving consent for the existing preferred shareholders for the return to
treasury and cancellation of the currently issued shares of Preferred Stock of
Swingplane.
 
2.2           MEX hereby represents and warrants to Swingplane that:
 

 
(a)
it is a corporation duly incorporated and organized and validly existing under
the laws of Hong Kong;

 

 
(b)
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 

 
(c)
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i)            its notice of articles or articles; or
 
(ii)            any other agreement to which it is a party;



 
(d)
MEX has an obligation to pay a total of $25,000 as required under the
Acquisition Agreement and to undertake certain expenditures on the Property as
required under the Acquisition Agreement;




 
(e)
MEX acknowledges and agrees that the Shares will be issued in accordance with
Regulation S and all applicable securities laws and will be subject to hold
periods and restrictions on resale in accordance with applicable securities laws
and it is MEX’s responsibility to determine what those hold periods and
restrictions are before selling or otherwise transferring any Shares.

 
2.3           Each party's representations and warranties set out above will be
relied on by the other party in entering into the Agreement and shall survive
the execution and delivery of the Agreement. Each Party shall indemnify and hold
harmless the other party for any loss, cost, expense, claim or damage, including
legal fees and disbursements, suffered or incurred by the other party at any
time as a result of any misrepresentation or breach of warranty arising under
the Agreement.
 
 

--------------------------------------------------------------------------------

 
SECTION 3. – GRANT AND PAYMENTS
 
3.1           MEX hereby grants to Swingplane the sole and exclusive option to
acquire all of MEX’s right, title and interest in MPV and hereby grants to
Swingplane those rights more particularly described in the Acquisition
Agreement.
 
3.2           In consideration of the transfer of the rights to the Property by
MEX, Swingplane will undertake to:


(i)           obtain shareholder approval on or before November 15, 2013 for an
increase in the authorizedcommon stock of Swingplane;


(ii)           amend the voting rights of the Series A Preferred Stock such that
each share of Series A Preferredstock shall carry 200 votes for  each share of
Series A Preferred Stock issued;


(iii)           divest itself of the shares of Mid Americas Corp. in exchange
for the return of the current issuedand outstanding shares of Series A Preferred
Stock for cancellation and return to treasury;


(iv)           issue a total of 2,500,000 shares of Series A Preferred stock of
Swingplane to MEX subsequent toItem (ii) and Item (iii) of this Section 3.2
being undertaken;


(v)           the settlement of the outstanding loans payable by way of the
issuance of such number of shares ofthe common stock of  Swingplane at no less
than $0.05 per share.


3.3           Swingplane agrees to undertake a rights offering or to file a
registration statement with the requisite regulatory authorities to raise up to
$1,000,000 by way of the sale of up to 100,000,000 shares of the common stock of
Swingplane;  


3.4           Swingplane will have the right to terminate this Agreement at any
time up to the date of the final payment by giving notice in writing of such
termination to MEX, and in the event of such termination, this Agreement will be
of no further force and effect and the Acquisition Agreement shall revert to
MEX.
 
 SECTION 4. - CONFIDENTIALITY
 
4.1           All matters concerning the execution and contents of this
Agreement and the Property shall be treated as and kept confidential by the
parties and there shall be no public release of any information concerning the
Property, except as required by applicable securities laws, the rules of any
stock exchange on which a party's shares are listed or other applicable laws or
regulations, without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, the parties are
entitled to disclose confidential information to prospective investors or
lenders, who shall be required to keep all such confidential information
confidential.
 
SECTION 5. - TERMINATION
 
5.1           In addition to any other termination provisions contained in this
Agreement, this Agreement shall terminate if Swingplane should be in default in
performing any requirement herein set forth or any requirement under the
Assignment Agreement thereto and has failed to cure such default within 30 days
after the receipt of a notice of default by MEX.


SECTION 6. - OPERATOR
 
6.1    During the term and validity of this Agreement, Swingplane shall have the
right to appoint the operator for purposes of developing and executing
exploration programs on the Property.
 
 

--------------------------------------------------------------------------------

SECTION 7. - GENERAL
 
7.1           Assignment.  Any assignment of any rights under this Agreement or
in the Property shall be effected by delivering notice to that effect to the
other party provided the assignee agrees in writing to be bound by the terms of
this Agreement and the Acquisition Agreement and Amendments thereto. No party
shall be entitled to assign this Agreement or any rights hereunder in the
Property without the prior written consent of the other party, such consent not
to be unreasonably withheld. For greater certainty, nothing herein shall prevent
any party from entering into any corporate reorganization, merger, amalgamation,
takeover bid, plan of arrangement, or any other such corporate transaction which
has the effect of, directly or indirectly, selling, assigning, transferring, or
otherwise disposing of all or a part of the rights under this Agreement to a
purchaser.  
 
7.2           Binding.  This Agreement inures to the benefit of and binds the
parties and their respective successors and permitted assigns.
 
7.3           Further Assurances.  Each party shall from time to time promptly
execute and deliver all further documents and take all further action reasonably
necessary or desirable to give effect to the terms and intent of this Agreement.
 
7.4           Amendment.  No amendment, supplement or restatement of any term of
this Agreement is binding unless it is in writing and signed by both parties.
 
7.5           Notice.  Any notice or other communication required or permitted
to be given under this Agreement must be in writing and shall be effectively
given if delivered personally or by overnight courier or if sent by fax,
addressed in the case of notice to the parties to this agreement as the case may
be, to its address set out on the first page of this Agreement. Any notice or
other communication so given is deemed conclusively to have been given and
received on the day of delivery when so personally delivered, on the day
following the sending thereof by overnight courier.
 
7.6           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall constitute one and the same
agreement.
 
7.7           Severability. If any term of this Agreement is or becomes illegal,
invalid or unenforceable, that term shall not affect the legality, validity or
enforceability of the remaining terms of this Agreement.
 
7.8           Schedules. The schedules referenced herein and attached to this
Agreement, are incorporated into and form part of this Agreement.
 
7.9           Time. Time is of the essence of this Agreement.
 
7.10           Governing Law. This Agreement shall be governed by and shall be
construed and interpreted in accordance with the laws of the State of Nevada.
 
7.11           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter herein and supersedes all
prior arrangements, negotiations, discussions, undertakings, representations,
warranties and understandings, whether written or verbal.
 
(END OF PAGE)
 
 

--------------------------------------------------------------------------------

 
The parties hereto intending to be legally bound have executed this Agreement as
of the date and year first written above.




MINERALMEX CORP.
 
Per:   /s/ Tung Mui Lau
         Tung Mui Lau
         Authorized Signatory


SWINGPLANE VENTURES, INC.

 
Per:  /s/Carlos De la Torre
        Carlos De la Torre                                              
        President
 
 

--------------------------------------------------------------------------------

 
Appendix A – Acquisition Agreement


ACQUISITION AGREEMENT
 
THIS AGREEMENT made as of October 25, 2013
AMONG:
MINERA PUEBLO VIEJO S.A. DE C.V., a corporation incorporated under the laws of
Mexico and having a business address on: Paseo de los Monarcas No. 29,
Fraccionamiento Valle Real, Pantanal, Xalisco, Nayarit   C. P. 63195
.
("MINERA")
 
AND:
 
MINERALMEX CORP.,  a corporation incorporated under the laws of Hong Kong and
having a business address of Rm 501, 5/F, 113 Argyle Street, Mongkok, Kowloon,
Hong Kong
 
("MEX")
 
AND:
 
JOEL EULOGIO RODRIGUEZ BARRAZA, an individual residing at: Calle Rosales 4318-3,
Col. Roma, Chihuahua, Chihuahua, Mexico CP. 31350.
 
(“BARRAZA”)
 
AND:
 
BARNEY GREEN LEE PORTILLO, an individual residing at:  Calle 8 Ave 20 No.  797
Local 2, Col. Centro, Agua Prieta, Sonora, CP 84200.
 
(“LEE”)
 
WHEREAS:
 
ACUERDO DE ADQUISICIÓN
 
ESTE ACUERDO hizo a partir de Octubre 25 de 2013
 
ENTRE:
 
MINERA PUEBLO VIEJO SA DE CV, una sociedad anónima constituida bajo las leyes de
México y que tiene su dirección comercial en: Paseo de los Monarcas No. 29,
Fraccionamiento Valle Real, Pantanal, Xalisco, Nayarit   C. P. 63195
 
("MINERA")
 
Y:
 
MINERALMEX CORP., una sociedad constituida bajo las leyes de Hong Kong y que
tiene su dirección comercial en: Rm 501, 5/F, 113 Argyle Street, Mongkok,
Kowloon, Hong Kong
 
("MEX")
 
Y:
 
JOEL EULOGIO RODRIGUEZ BARRAZA, una persona física con domicilio en: Calle
Rosales 4318-3, Col. Roma, Chihuahua, Chihuahua, Mexico. CP. 31350.
 
(“BARRAZA”)
 
Y:
BARNEY GREEN LEE PORTILLO, una persona física con domicilio en: Calle 8 Ave 20
No.  797 Local 2, Col. Centro, Agua Prieta, Sonora, CP 84200.
 
(“LEE”)
 
CONSIDERANDO:

 
 
A-1

--------------------------------------------------------------------------------

 
A. MINERA holds certain rights, title and interest in and to a mining property
know as project Cerro De Plata (Silver Hill) located in the Municipality of
Imuris, Sonora, Mexico which it acquired by way of an Property Assignment
Agreement   between JOEL EULOGIO RODRIGUEZ BARRAZA and MINERA, dated October 25,
2013  (the “Original Property Agreement”) pursuant to which Barraza  transferred
all rights, title and interest of mining concession 228130 (Lot La Pipa) in the
Municipality of Imuris, Sonora, Mexico, more particularly described in Exhibit
“A” attached hereto (the “Property”);
 
 
A. MINERA tiene determinados derechos, títulos e intereses sobre una propiedad
minera conocida como proyecto Cerro De Plata (Silver Hill) situado en el
municipio de Imuris, Sonora, México, que se adquiere por medio de un Contrato de
Cesión de Derechos sobre la propiedad entre JOEL EULOGIO RODRIGUEZ BARRAZA y
MINERA, con fecha de Octubre 25 de 2013 (el "Acuerdo de la propiedad original")
en virtud del cual Barraza transfirió todos los derechos, títulos e intereses de
la concesión minera 228130 (Lot la Pipa) en el municipio de Imuris, Sonora,
México, más particularmente descrita en el Anexo "A" adjunto al presente
documento (la "Propiedad");
 
B. BARRAZA is the majority shareholder of MINERA holding 99% of the total issued
and outstanding shares of MINERA.   The remaining 1% of the total issued and
outstanding shares of MINERA are held by LEE.
 
 
B. BARRAZA es el  accionista mayoritario de MINERA posee el 99% de las acciones
emitidas y en circulación totales de MINERA. El 1% restante de las acciones
emitidas y en circulación es de LEE.
C. MEX wishes to enter into this Acquisition Agreement whereby MEX shall acquire
all of the issued and outstanding shares of MINERA from BARRAZA and LEE in
accordance with the terms set forth herein (the “Agreement”).
 
C. MEX desea entrar en este acuerdo de adquisición en donde MEX adquirirá todas
las acciones emitidas y en circulación de MINERA de BARRAZA y LEE, de
conformidad con los términos establecidos en este documento (el "Contrato").
 
NOW THEREFORE in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:
 
POR LO TANTO, en consideración de los supuestos, promesas y convenios aquí
contenidos, las partes acuerdan lo siguiente:
 
SECTION 1. – INTERPRETATION
 
 
 
SECCIÓN 1. - INTERPRETACIÓN
1.1 Definitions. In this Agreement:
 
1.1 Definiciones. En el presente Contrato:
 
(a) "Consideration” shall mean the funds to be paid pursuant to this Agreement
more particularly described in Section 3 of this Agreement.
 
(a) "Consideración" los fondos que se pagan en virtud del presente Contrato más
particularmente descrito en la Sección 3 de este Acuerdo.
 
 

 
 
A-2

--------------------------------------------------------------------------------

 
(b) “Mineral Exploitation" shall be the commitment of MEX to undertake to make
the investments to commence production with a minimum daily run rate of 50MT/per
day of viable ore processed, approximately 5 days/week, which work shall be
undertaken in accordance with the provisions of the applicable mining laws and
its particular regulation.
 
 
(b) "Explotación Minera" será el compromiso de MEX a realizar las inversiones
para el inicio de la producción con un mínimo producción diaria de 50MT/al día
de mineral procesado viable, aproximadamente con 5 días por semana, del cual el
trabajo deberá ser realizado de conformidad con las disposiciones de la minería
aplicable leyes y su reglamentación particular.
 
(c) “Commencement of Production Date” shall be that date which is no more than
180 days from the granting of the required production permits from the
“Direccion General de Minas” (General Mining Directorship) which shall be
applied for by the parties to this Agreement within no more than 30 days of the
execution of this Agreement.
 
(c) "Fecha de Inicio de la Extracción" será la fecha de no más de 180 días
contando a partir de que  la "Dirección General de Minas" otorgue los permisos
necesarios para poner la mina en producción que deberá ser solicitada por las
partes en el presente Contrato en un plazo máximo de 30 días a partir de la
ejecución de este Contrato.
 
(d) “Dollar(s)” or “$” shall mean currency of the United States.
 
 
(d) "Dollar (s)" o "$" se entenderá la moneda de los Estados Unidos.
(e) “Shares” shall mean all of the issued and outstanding shares in the capital
stock of MINERA.
 
(e) se entenderá por "Acciones" todas las acciones emitidas y en circulación del
capital social de MINERA.
 
SECTION 2. - REPRESENTATIONS AND WARRANTIES
 
 
 
SECCIÓN 2. - DECLARACIONES Y GARANTÍAS
MEX hereby represents and warrants to MINERA that:
 
 
MEX declara y garantiza a MINERA que:
(a) it is a corporation duly incorporated and organized and validly existing
under the laws of Hong Kong;
 
 
(a) es una sociedad debidamente constituida, conformada y existente bajo las
leyes de Hong Kong;
(b) it has full corporate power, authority and capacity to enter into this
Agreement and to carry out its obligations under this Agreement and is qualified
to carry on business in its jurisdiction of incorporation;
 
(b) que tiene todo el poder corporativo, autoridad y capacidad para celebrar
este Contrato y llevar a cabo sus obligaciones en virtud del presente Contrato y
está capacitada para ejercer su actividad en su jurisdicción donde fue
constituida;
 

 
 
A-3

--------------------------------------------------------------------------------

 
(c) has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:
 
(c) ha sido debidamente autorizada a firmar, y para llevar a cabo sus
obligaciones bajo el presente Contrato y sin ninguna obligación en este contrato
que entrara en conflicto con o diera lugar a la violación de cualquier término
en:
 
(i) its notice of articles or articles; or
 
(i) la notificación de artículos o artículos, o
 
 
(ii) any other agreement to which it is a party.
 
(ii) cualquier otro contrato del que sea parte.
 
2.2 MINERA hereby represents and warrants to MEX that:
 
 
2.2 MINERA manifiesta y garantiza a MEX que:
(a) it is a corporation duly incorporated and organized and validly existing
under the laws of Mexico;
 
 
(a) es una sociedad debidamente constituida, conformada y existente bajo las
leyes de México;
(b) it has full corporate power, authority and capacity to enter into this
Agreement and to carry out its obligations under this Agreement and is qualified
to carry on business in its jurisdiction of incorporation;
 
 
(b) que tiene todo el poder corporativo, autoridad y capacidad para celebrar
este Contrato y llevar a cabo sus obligaciones en virtud del presente Contrato y
está capacitada para ejercer su actividad en su jurisdicción donde fue
constituida;
(c) has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:
 
(c) ha sido debidamente autorizada a firmar, y para llevar a cabo sus
obligaciones bajo el presente Contrato y sin ninguna obligación en  este
contrato que pudiera entrar en conflicto con o dará lugar a la violación de
cualquier término en:
 
(i) its notice of articles or articles; or
 
 
(i) la notificación de artículos o artículos, o
(ii) any other agreement to which it is a party.
 
 
(ii) cualquier otro contrato del que sea parte.
2.3 BARRAZA and LEE hereby represent and warrant to MEX that:
 
 
2.3 BARRAZA y LEE manifiesta y garantiza a MEX que:
(a) BARRAZA and LEE are the registered and beneficial owners of the Shares of
MINERA as identified herein which were validly issued to BARRAZA and LEE
respectively, and which shares are free and clear of any Liens or Encumbrances
and there will be no outstanding options, calls or rights of any kind binding on
BARRAZA and LEE relating to or providing for the purchase, delivery or transfer
of any of the Shares;
 
 
 
(a) BARRAZA y LEE son los propietarios registrados y los beneficiarios de las
acciones de MINERA como se han identificado aquí, que se han expedido
válidamente a BARRAZA y a LEE libres y exentos de toda carga o gravamen y no hay
otras opciones vigentes o  derechos de cualquier indole que obliguen a BARRAZA y
LEE en relación a  la compra, la entrega o transferencia de cualquiera de las
acciones;
 

 
 
A-4

--------------------------------------------------------------------------------

 
(b) MINERA holds all rights, title and interest in and to the mining claims free
of any and all liens or encumbrances save for those which are detailed on
Schedule B hereto;
 
(b) MINERA tiene todos los derechos y participación  y de la concesión minera
libre de cualquier carga o gravamen exceptuando las que se detallan en el Anexo
B del presente documento;
 
(c) there are no environmental issues related to the claims which have not been
disclosed on Schedule C hereto.
 
(c) no existen problemas de impacto ambiental relacionados con las concesiones
que no hayan sido divulgados en el Anexo C del presente documento.
 
2.4 Each party's representations and warranties set out above will be relied on
by the other party in entering into the Agreement and shall survive the
execution and delivery of the Agreement. Each Party shall indemnify and hold
harmless the other party for any loss, cost, expense, claim or damage, including
legal fees and disbursements, suffered or incurred by the other party at any
time as a result of any misrepresentation or breach of warranty arising under
the Agreement.
 
 
2.4 Las representaciones y garantías de cada una de las partes arriba expuestas
serán invocadas por la otra parte en la celebración del Contrato y sobrevivirán
a la ejecución y prestaciones del Contrato. Cada Parte deberá indemnizar y
mantener indemne a la otra parte por cualquier pérdida, costo, gasto,
reclamación o daño, incluyendo honorarios legales y desembolsos, sufridos o
incurridos por la otra parte, en cualquier momento, como resultado de cualquier
falsedad o incumplimiento de la garantía que surja bajo este Contrato.
 
SECTION 3. – CONSIDERATION
 
SECCIÓN 3. - CONSIDERACIÓN
 
3.1 BARRAZA and LEE hereby grant to MEX the sole and exclusive option to acquire
the Shares of MINERA subject only to the fulfillment of the terms of this
Agreement.
 
 
 
3.1 BARRAZA y LEE otorgan a MEX una única y exclusiva opción de adquirir las
acciones de MINERA sujeta únicamente al cumplimiento de los términos de este
Contrato.
 
3.2      In consideration of the transfer of the Shares to MEX, MEX shall
undertake to pay the following consideration:
 
 
3.2 Respecto a la transferencia de las acciones a MEX, MEX se comprometerá a
pagar la siguiente consideración:
(a) $7,500 on the execution of this Agreement, which funds shall be applied to
pay any outstanding property taxes and payments and to pay for any and all costs
of incorporation, fees, payables and all other obligations of MINERA such that
at the time of the acquisition, MINERA shall be free and clear of any and all
liabilities;
 
(a) $7,500 a la firma de este Contrato, cuyo fondos se aplicarán al pago del
impuesto predial y de los requerimientos y para realizar cualquier pago  y todos
los gastos de constitución de la sociedad, honorarios, cuentas por pagar y todas
las demás obligaciones de MINERA a fin de que al momento de la adquisición,
MINERA se encuentre libre y exenta de toda y cualquier obligación;
 

 
 
A-5

--------------------------------------------------------------------------------

 
(b) Expend the amount of $17,500 which shall be paid for due diligence, legal
costs, permits, and a confirmation study to be determined by MEX, within  30
days of the execution of this Agreement;
 
(b) Desembolsar la cantidad de $17,500 dólares los cuales se pagaran para
realizar las gestiones de diligencia debida, los gastos legales, un estudio de
confirmación el cual  sera determinado por MEX dentro de los 30 días, contando
de la fecha de firma del presente Convenio;
 
(c) Expend the amount of $100,000  within 180 days of the granting of the
required Exploitation Permits for the property;
 
 
(c) Desembolsar la suma de $100,000 dólares dentro de 180 días siguientes al
otorgamiento de los permisos de explotación para la propiedad;
 
(d) Pay to BARRAZA the amount of $250,000 by way of a 10% gross override (“GOR”)
commencing within 90 days of the first production sales and continuing until the
total amount of $250,000 is paid.
 
(d) Pagar a BARRAZA la cantidad de $250,000 dólares a través de un 10% ("GOR")
que comienza dentro de los 90 días siguientes a la primera venta de la
producción y continuando hasta que se pague el monto total de $250,000.
 
(e) Upon payment of the required funds under the GOR,  grant to  BARRAZA a 3%
Net Smelter Royalty (“NSR”) to be paid from production.
 
(e) Al realizar el pago total de los fondos requeridos bajo GOR)
anterior  tendrá Barraza un 3% Net Smelter Royalty ("NSR") mismo que será pagado
de la producción.
 
3.3      BARRAZA shall transfer the Shares to MEX upon the cumulative payment of
$50,000 under 3.2 (a), (b), and (c) above, however, he shall have a lien on the
Shares until such time as all of the required payments under 3.2 (a) through (c)
have been met.
 
3.3      BARRAZA transferirá las acciones a MEX al recibir un pago acomulado de
$50,000 dólares proveniente de 3.3 (a), (b) y (c) mencionadas arriba, sin
embargo, contará con un gravamen sobre las acciones hasta que todos los pagos
requeridos en los puntos 3.2 (a) a (c) se hayan realizado.
 
3.4            Subject only to the fulfillment of the terms under 3.2(a) to (e)
above, BARRAZA shall grant to MEX the irrevocable right to purchase the NSR or
any portion thereof for a payment of up to $1,000,000 which shall be allocated
proportionately to the purchase (ie: $333,333 shall purchase 1% of the NSR or
any combination thereof, based on the stated formula.  This Right to Purchase
shall be for a period of 3 (three) years from the initial payment of the GOR and
shall terminate at the end of the third year and there shall be no further right
to purchase thereafter.
 
3.4            Condicionado a el cumplimiento de lo estipulado en 3.2 (a) a (e)
anteriores, BARRAZA otorgará a MEX el derecho irrevocable para comprar la NSR o
cualquier parte del mismo, por un pago de hasta $ 1,000,000 que se destinarán
proporcionalmente a la compra (por ejemplo:. $ 333,333   compra el 1% del NSR o
cualquier combinación que surja, en base a la fórmula establecida. Esta opción
de compra será válida por un período de 3 (tres) años contados a partir del pago
inicial de GOR y terminará al final del tercer año y no subsistirá ningún otro
derecho para adquirir de ahí en adelante.
 

 
 
A-6

--------------------------------------------------------------------------------

 
SECTION 4. – CONFIDENTIALITY
 
 
SECCIÓN 4. - CONFIDENCIALIDAD
4.1      All matters concerning the execution and contents of this Agreement and
the Property shall be treated as and kept confidential by the parties and there
shall be no public release of any information concerning the Property, except as
required by applicable securities laws, the rules of any stock exchange on which
a party's shares are listed or other applicable laws or regulations, without the
prior written consent of the other party, such consent not to be unreasonably
withheld. Notwithstanding the foregoing, the parties are entitled to disclose
confidential information to prospective investors or lenders, who shall be
required to keep all such confidential information confidential.
 
4.1      Todas las cuestiones relativas a la ejecución y al contenido del
presente Contrato y los respectivos a la propiedad serán tratadas como
confidenciales  por las partes y no habrá comunicados de prensa o cualquier
información relativa a la propiedad, excepto que se requiera por las leyes
aplicables relativas a valores, las reglas de cualquier bolsa de valores donde
las acciones de una de las partes estén listados o otras leyes aplicables o
reglamentos, sin el consentimiento previo por escrito de la otra parte, dicho
consentimiento no será negado sin justo motivo. No obstante lo anterior, las
partes tienen derecho a revelar información confidencial a los inversionistas o
prestamistas potenciales, que serán requeridos de mantener toda la información
privilegiada confidencial.
 
SECTION 5. - TERMINATION
 
SECCIÓN 5. – TERMINACIÓN
 
5.1      In addition to any other termination provisions contained in this
Agreement, this Agreement shall terminate if MEX should be in default in
performing any requirement herein set forth and has failed to cure such default
within 30 days after the receipt of a notice of default by BARRAZA.
 
 
5.1      Sin perjuicio a cualquier  otra cláusula que trate de la terminación de
este Contrato, el presente Contrato se dará por terminado si MEX se
encontrará  en incumplimiento de cualquier requisito establecido en este
Contrato y no haya podido subsanar dicho incumplimiento dentro de los 30 días
siguientes a la recepción de una notificación de incumplimiento por BARRAZA.
 
SECTION 6 - OPERATOR
 
SECCIÓN 6 – OPERADOR
 
6.1      During the term of this Agreement, MEX or its designated Assign, shall
be the operator for purposes of developing and executing exploitation and
exploration programs on the Property under budgets and plans of operation
developed by MEX.
 
6.1      Durante la vigencia del presente Acuerdo, MEX o su designado Cesionario
será el operador para fines de desarrollo y ejecución de la explotación y de los
programas de exploración en la Propiedad en los presupuestos y planes de
operación desarrollados por MEX.
 

 
 
A-7

--------------------------------------------------------------------------------

 
SECTION 7 - GENERAL
 
 
SECCIÓN 7 – GENERAL
7.1      Assignment. Any assignment of any rights under this Agreement shall be
effected by delivering notice to that effect to the other parties provided the
assignee agrees in writing to be bound by the terms of this Agreement. For
greater certainty, nothing herein shall prevent any party from entering into any
corporate reorganization, merger, amalgamation, takeover bid, plan of
arrangement, or any other such corporate transaction which has the effect of,
directly or indirectly, selling, assigning, transferring, or otherwise disposing
of all or a part of the rights under this Agreement to a purchaser.
 
 
7.1      Asignación. Cualquier cesión de cualquier derecho en virtud del
presente Acuerdo se hará efectiva mediante la entrega de notificación a tal
efecto a las otras partes, siempre que el cesionario acepte por escrito estar
obligado por los términos de este Contrato. Para mayor certeza, nada en este
documento impedirá que cualquiera de las partes celebre la reorganización
corporativa, fusión, amalgamación, el plan de arreglo, o cualquier otra
operación corporativa que tiene como efecto, directa o indirectamente, vender,
ceder, transferir, o enajenación de la totalidad o una parte de los derechos
previstos en el presente Contrato a un comprador.
 
7.2      Binding. This Agreement inures to the benefit of and binds the parties
and their respective successors and permitted assigns.
 
 
7.2      Binding. Este Contrato compromete en beneficio de y obliga a las partes
y sus respectivos sucesores y cesionarios autorizados.
7.3      Further Assurances. Each party shall from time to time promptly execute
and deliver all further documents and take all further action reasonably
necessary or desirable to give effect to the terms and intent of this Agreement.
 
 
7.3      Otras Garantías. Cada Parte cuando se requiera deberá firmar
rápidamente y entregar todos los documentos adicionales y tomar todas las
medidas razonablemente necesarias o convenientes para hacer efectivos los
términos y la intención de este Contrato.
7.4      Amendment. No amendment, supplement or restatement of any term of this
Agreement is binding unless it is in writing and signed by all of the parties.
 
 
7.4      Enmienda. Ninguna enmienda, suplemento o actualización de cualquier
término de este Acuerdo  es efectiva a menos que sea por escrito y firmado por
todas las partes.
7.5      Notice. Any notice or other communication required or permitted to be
given under this Agreement must be in writing and shall be effectively given if
delivered personally or by overnight courier or if sent by fax, addressed in the
case of notice to each of the parties, to its address set out on the first page
of this Agreement. Any notice or other communication so given is deemed
conclusively to have been given and received on the day of delivery when so
personally delivered, on the 5th day following the sending thereof by overnight
courier.
 
 
7.5      Aviso. Cualquier notificación u otra comunicación que deba o pueda
darse en virtud de este Contrato deberá de ser por escrito y se considerara
efectiva si se entrega personalmente o por mensajería urgente o si se envía por
fax, dirigida en el caso de la notificación a cada una de las partes, a su
dirección indicada en la primera página de este Contrato. Cualquier notificación
u otra comunicación así entregada se considera concluyentemente que ha sido
entregada y recibida en el día de la entrega cuando se entregue de manera
personal, y en el quinto día contados a partir del siguiente al envío de la
misma por correo expreso.

 
 
A-8

--------------------------------------------------------------------------------

 
7.6      Counterparts. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall constitute one and the same
agreement.
 
7.6     Originales y Copias. El presente Contrato podrá ser ejecutado vía fax y
en cualquier número de copias, cada una de las cuales constituirá un mismo
acuerdo.
 
7.7      Severability. If any term of this Agreement is or becomes illegal,
invalid or unenforceable, that term shall not affect the legality, validity or
enforceability of the remaining terms of this Agreement.
 
 
7.7      Divisibilidad. Si cualquier término de este Contrato es o se
convirtiera ilegal, inválido o inaplicable, ese término no afectará a la
legalidad, validez o exigibilidad de los restantes términos de este Contrato.
7.8      Schedules. The schedules referenced herein and attached to this
Agreement, are incorporated into and form part of this Agreement.
 
 
7.8      Anexos. Los Anexos mencionados en este documento y adjunto al presente
Contrato, se incorporan y forman parte de este Contrato.
7.9      Time. Time is of the essence of this Agreement.
 
 
7.9      Tiempo. El tiempo es  esencial en este Contrato.
7.10    Governing Law. This Agreement shall be governed by and shall be
construed and interpreted in accordance with the laws of the Mexico.
 
7.10    Ley aplicable. El presente Contrato se regirá y se interpretará y se
interpretará de acuerdo con las leyes de México.
 
7.11    Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter herein and supersedes all
prior arrangements, negotiations, discussions, undertakings, representations,
warranties and understandings, whether written or verbal.
 
 
7.11    Contrato completo. Este Contrato constituye el Contrato completo entre
las Partes con respecto al objeto del mismo y sustituye a todos los contratos
previos, negociaciones, discusiones, compromisos, declaraciones, garantías y
acuerdos, ya sea escrito o verbal.
REST OF THE PAGE INTENTIONALLY LEFT BLANK
 
 
RESTO DE LA PÁGINA EN BLANCO INTENCIONALMENTE


 
A-9

--------------------------------------------------------------------------------

 
 
The parties hereto intending to be legally bound have executed this Agreement as
of the date and year first written above.
 
 
Las partes que tengan intención de obligarse legalmente han firmado el presente
Acuerdo a partir de la fecha y año establecido anteriormente.

 
MINERA PUEBLO VIEJO S.A. DE C.V.
 
 Per: /s/Carlos Calderon Diaz De Leon
        CARLOS CALDERON DIAZ DE LEON                                      
        Authorized Signatory
 
MINERALMEX CORP.
 
Per: /s/ Tung Mui Lau
        TUNG MUI LAU
       Authorized Signatory
 
/s/ Joel Eulogio Rodriguez Barraza
JOEL EULOGIO RODRIGUEZ BARRAZA
 
/s/Barney Green Lee Portillo
BARNEY GREEN LEE PORTILLO
 
A-10

--------------------------------------------------------------------------------

 
 
Exhibit “A”
 
MINERA AGREEMENT WITH BARRAZA DATED OCTOBER 25, 2013

CONTRATO DE CESION DE DERECHOS
 
PROYECTO CERRO DE PLATA, MPIO. DE IMURIS, SONORA, MEXICO
 
El presente Contrato de Cesión de Derechos otorga el derecho exclusivo a “Minera
Pueblo Viejo, S.A. de C.V.”, (en lo sucesivo “MPV”) con domicilio social en la
Ciudad de Tepic, Nayarit, representada en este acto por el señor. Carlos
Calderón Díaz de León, en su carácter de Administrador único, para adquirir el
100 % de los derechos de la concesión minara que conforman el proyecto conocido
como “CERRO DE PLATA”, por la cantidad de $5,000 PESOS y otras consideraciones
valiosas.
 
PROPERTY ASSIGNMENT AGREEMENT
 
PROJECT CERRO DE PLATA (Silver Hill) Municipality of IMURIS, SONORA, MEXICO.
 
This Assignment Agreement grants the exclusive right to “Minera Pueblo Viejo S.A
de C.V.” (hereinafter referred as “MPV”) with an address in Tepic City, Nayarit
and hereby represented by Mr. Carlos Calderón Díaz de León, who is the Sole
Administrator, to acquire a 100% interest in the mining concessions for the
project known as “CERRO DE PLATA” (Silver Hill) for $5,000 PESOS and other good
and valuable consideration.

 
Nombre del Lote /
Lot Name
Título /
Title
Concesionario /
Concessionaire
Superficie /
Surface
LA PIPA
228130
Expediente
082/30551
JOEL EULOGIO RODRIGUEZ BARRAZA
200 has / hectares

 
Total (Has.) 200.- 00 – 00.0 HECTAREAS
 
El  arriba citado lote minero está bajo el control legal y/o teniendo la
titularidad sobre el proyecto el señor JOEL EULOGIO RODRIGUEZ BARRAZA (en lo
sucesivo “EL  CONCESIONARIO”) quien tiene su domicilio en la Ciudad de
Chihuahua, Chihuahua.
 
Los Accionistas de las partes sociales son actualmente:
 
 
Total (hectares) of 200.-00-00.0
 
The above mining concession is under the legal control and/or having the
ownership of Mr. JOEL EULOGIO RODRIGUEZ BARRAZA (hereinafter referred as “THE
CONCESSIONAIRE”) who has its address in Chihuahua city, Chihuahua, Mexico.
 
The shareholders of MPV are currently:

 
Accionista / Shareholder
Acciones / Shares
Porcentaje / Percentage
BARNEY GREEN LEE PORTILLO
16,500
33%
CARLOS CALDERON DIAZ DE LEON
17,000
34%
JOEL EULOGIO RODRIGUEZ BARRAZA
16,500
33%
TOTAL
50,000
100%

 
 
EX-1

--------------------------------------------------------------------------------

 
Las partes se sujetan en conformidad a los siguientes términos y condiciones:
 
A.- Transferencia de Partes Sociales: La transferencia de partes sociales se
realizara al efectuar un pago de USD $5000 proporcional a Barney Green Lee
Portillo y a Carlos Calderon Diaz de Leon (“Los Accionistas Vendedores”) sobre
la parte social actual lo cual será concurrente con la transferencia de la
concesión minera arriba descrita a MPV, “los accionistas vendedores”
transferirán sus partes sociales al CONCESIONARIO libre y fuera de cualquier
obligación o gravamen con la excepción de 500 acciones que serán propiedad de
Barney Lee Green Portillo y el concesionario se volverá el tenedor de 99% de
las  acciones de MPV, y Barney Green Lee Portillo el accionista con el 1% de
MPV.
 
B.- Obligaciones de  “MPV”: MPV asumirá todas las obligaciones en relación a las
concesiones mineras, incluido pero  no limitado al  pago de cualquiera de los
derechos por uso y aprovechamiento de bienes de dominio público omitidos desde
el segundo semestre del 2013 así como futuros pagos conforme a la Ley Federal De
Derechos en Materia Minera durante los meses de Enero y Julio con todos y
cualquier adeudo y pago programado que sea identificado como parte de esta
operación.
 
C.- “MPV” con la completa cooperación del CONCESIONARIO realizara las gestiones
necesarias y cumplirá con los requisitos legales para obtener un  contrato de
explotación de la Dirección General de Minas para efectos de que “MPV”
tenga  los permisos necesarios para cumplir sus obligaciones.
 
D.- Concesionario: Obligaciones de “EL CONCESIONARIO”  CEDER el 100 % de los
mismos en contrato de cesión de  todos los derechos, concesiones, intereses en y
para la concesión minera conocida como CERRO DE PLATA (LA PIPA-
228130)  inmediatamente  al firmar este Contrato.
 
E. Las partes acuerdan en realizar las formalizaciones ante Notario Público con
las adecuaciones necesarias que marque las leyes aplicables para que este
contrato surta los efectos legales que se pretenden.
 
The parties agree to be subjected to the following terms and conditions:
 
A.- Transfer of Shares: Upon payment of USD $5,000 pro-rata to Barney Green Lee
Portillo and Carlos Calderon Diaz de Leon (the “Selling Shareholders”), which
payment shall occur concurrently with the registered transfer of the claims to
MPV, the Selling Shareholders shall transfer their shares to the CONCESSIONAIRE
free and clear of all liens and encumbrances, with the exception of 500 shares
to be retained by Barney Green Lee Portillo, and the CONCESSIONAIRE shall become
the 99% shareholder of MPV, and Barney Green Lee Portillo a 1% shareholder of
MPV.
 
B.- MPV Obligations: MPV shall assume all obligations in regard to the claims,
including but not limited to the payment of any overdue fees for the use and
exploitation of common public property from the period of the second semester of
2013; as well as any future dues as stated on the “Federal Mining Rights Law”
during the months of January and July, with any and all outstanding and
scheduled fees to be identified as part of the closing of the Agreement.
 
C.- “MPV”, with the full cooperation and assistance of CONCESSIONAIRE, shall
undertake any and all legal requirements to register an exploitation contract
exploitation contract with the “Direccion General de Minas” (General Mining
Directorship) so that “MPV” has the necessary permits to fulfill its
obligations.
 
D.- The Concessionaire shall ASSIGN 100% of his rights on an assignment of all
rights, title and interest in and to the mining concession known as CERRO DE
PLATA (LA PIPA- 228130) immediately upon the execution of this Agreement.
 
E. The parties agree to do the required formalization before a Notary Public
with the necessary adjustments so that this Agreement complies with the
applicable laws.


 
EX-2

--------------------------------------------------------------------------------

 
MINERA PUEBLO VIEJO S.A. DE C.V.
 
Por/By: /s/ Carlos Calderon Diaz De Leon
            CARLOS CALDERON DIAZ DE LEON


Fecha/Date: November 6, 2013
 
“EL CONCESIONARIO”


Por/By: /s/Joel Eulogio Rodriguez Barraza
             JOEL EULOGIO RODRIGUEZ BARRAZA


Fecha/Date: November 6, 2013
 
y/And


Conyuge / Wife


Por/By:   /s/ Olivia Antonieta Noriega
Medina                                                                                 
OLIVIA ANTONIETA NORIEGA MEDINA


Fecha/Date: November 6, 2013
 
EX-3

--------------------------------------------------------------------------------

 
